SHEA, J.,
concurring. I agree with the majority opinion in so far as it rejects the defendant’s claim that his oral confession to the police should have been suppressed because the evidence does not support the finding of the trial court that he confessed voluntarily after validly waiving his constitutional lights in accordance with the procedure prescribed by Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). I disagree, however, with the position taken in part I C of the opinion, that the supervisory authority of the court should not be exercised in this case to consider the remaining ground on which the defendant relies for excluding his confession.
That ground is the claimed failure of the police to present the defendant promptly for arraignment, as required by General Statutes (Rev. to 1991) § 54-lg,1 after he had confessed to two unrelated burglaries and had been effectively placed in police custody on the basis of those confessions. The defendant maintains that, instead of arraigning him promptly in accordance with the statute, the police held him for several hours so that they could complete their investigation of the murder in which he ultimately implicated himself by confessing to the burglary that is the basis for his conviction of felony murder.
I
In State v. Chung, 202 Conn. 39, 43-45, 519 A.2d 1175 (1987), the Supreme Court exercised its inherent *544supervisory authority over the administration of justice in order to review a claim that a confession was involuntary prior to the 1988 amendment of General Statutes § 54-94a, permitting such a claim to be raised after denial of a motion to suppress a confession on the ground of invohmtariness. See Public Acts 1988, No. 88-19. “[T]o force [a] defendant to go through an entire trial to preserve the right to appeal the pretrial ruling, under the facts of this case, would be a waste of judicial time and resources.” State v. Chung, supra, 45. The court went on to review the claim of involuntariness, despite the limited scope of the statute at that time, even though the defendant at the suppression hearing had claimed only an invalid waiver of his Miranda rights. Id., 46-47.
Similarly, this court, following the view of Chung that strict adherence to procedural statutes and rules of practice must give way to the overriding necessity of administering justice in a fair and efficient manner, should invoke its supervisory authority to review the defendant’s remaining ground for excluding his confession rather than to leave pending a claim likely to resurface in a future habeas corpus proceeding. It may be well to call the attention of the bar to the not infrequent failure to conform to the procedures prescribed by § 54-94a and Practice Book § 4003, but we should not impose the burden of piecemeal litigation on the judicial system when it can be avoided simply by exercising our supervisory authority to address the merits of the defendant’s claim that his confession resulted from his detention by the police in violation of § 54-lg. Practice Book § 6 provides: “The design of these rules being to facilitate business and advance justice, they will be interpreted liberally in any case where it shall be manifest that a *545strict adherence to them will work surprise or injustice.”
The concern of the majority that we should not exercise our supervisory powers “to allow litigants to circumvent rules of practice” would leave few occasions for resort to those powers. When the rules have been followed, there is seldom any need for us to exercise those supervisory powers. Usually, it is when attorneys or trial courts have bungled by failing to comply with some procedural requirement that an appellate court will exercise its authority to disregard the nonconformity so that the judicial system may function fairly and efficiently in a particular case.
Contrary to the view of the majority, the state had sufficient opportunity “to object to the plea” and “to argue the impact of the plea on the disposition of the case.” Nothing in the record suggests that the defendant entered his nolo contendere plea ex parte. If, during the plea proceeding, the state had voiced the objections now raised on appeal, the trial court undoubtedly would have insisted on compliance with § 4003 (b) before accepting the plea. In any event, the state could hardly have argued that the defendant’s plea would not have had a “significant impact on the disposition of the case in the trial court”; Practice Book § 4003 (b); because the admissibility of the confessions was the critical issue in the case. The state has not indicated the nature of the argument it might have advanced in the trial court concerning significant impact.
The state similarly had an opportunity to object to the sufficiency of the record for appellate review. In this appeal, no claim has been raised that the record is inadequate for review of any of the defendant’s claims. This court implicitly has found the record sufficient for review of the issues of voluntariness and Miranda compliance by resolving those issues on *546appeal. The same record, consisting of the transcript of the hearing on the motion to suppress at which those issues together with the issue of untimely arraignment were considered, is equally sufficient for review of the defendant’s remaining claim involving the latter issue.
II
Section 54-lg provides in part that “[a]ny arrested person who is not released sooner . . . shall be promptly presented before the superior court sitting next regularly for the geographical area where the offense is alleged to have been committed. . . .” A related statute, General Statutes § 54-lc, renders inadmissible “[a]ny admission, confession or statement, written or oral, obtained from an accused person who has not been presented ... on the day specified for arraignment under the provisions of section 54-lg . . . .” In a comprehensive memorandum of decision, the trial court that ruled on the motion to suppress found that the defendant was taken into police custody at 6:40 a.m. on January 15, 1993, after confessing to two burglaries in the neighborhood where the murder victim had lived. The interrogation preceding this confession had begun at 1:45 a.m. The defendant claims that he should have been arrested for the unrelated burglaries promptly after his confession and presented for arraignment at the session of the Superior Court in Waterbury that began at 10 a.m. that day. He contends that the police held him at the police station for the propose of obtaining a confession from him with respect to the crime of felony murder, to which he confessed some time after 3 p.m. He was formally arrested on a warrant issued some time after 4 p.m. on Friday, January 15,1993, but was not arraigned until the following Tuesday because of the intervening weekend and a legal holiday.
The provision of § 54-lg requiring an arrested person held in custody to be “promptly presented before the *547superior court sitting next regularly” has been construed by this court to refer to the “next regularly scheduled court date.” State v. Hardy, 11 Conn. App. 238, 239, 526 A.2d 562 (1987). In State v. Vollhardt, 157 Conn. 25, 39, 244 A.2d 601 (1968), our Supreme Court had construed the phrase “session next held” of the statutory predecessor of § 54-lg to mean the session held on “the day following [the] arrest” of a defendant. The Vollhardt court relied on State v. Darwin, 155 Conn. 124, 134, 230 A.2d 573 (1967), rev’d on other grounds, 391 U.S. 346, 88 S. Ct. 1488, 20 L. Ed. 2d 630 (1968), in which the court had held that the term “ ‘next session’ . . . referred to the regular session . . . next to be held, excluding any session on the day on which the arrest was made.” See State v. Piorkowski, 236 Conn. 388, 395 n.10, 672 A.2d 921 (1996).
In Darwin, the arrest had been made at 9:40 a.m., twenty minutes before the session of the arraignment court began. The defendant attempts to distinguish Darwin and its progeny from this case on the ground that there was ample time, two hours and twenty minutes, between his arrest at 6:40 a.m. and the opening of the Superior Court in Waterbury at 9 a.m. for the police to have presented him for arraignment at that session. Despite this fact, however, I conclude that the police as well as the trial court were entitled to rely on the long-standing construction of the term “next session” adopted in Darwin, “excluding any session on the day on which the arrest was made.” State v. Darwin, supra, 155 Conn. 134.
Accordingly, I concur in the judgment.

 General Statutes (Rev. to 1991) § 54-lg provides: “Time of arraignment. Any arrested person who is not released sooner or who is charged with a family violence crime as defined in section 46b-38a shall be promptly presented before the superior court sitting next regularly for the geographical area where the offense is alleged to have been committed. If an arrested *544person is hospitalized, or has escaped or is otherwise incapacitated, the person shall be presented, if practicable, to the first regular sitting after return to police custody.”